Citation Nr: 0637693	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-08 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION


The veteran served on active duty in the military from 
January to April 1980 and from July 1980 to April 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2000 and August 2001 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Per the veteran's request, a hearing before the 
Board was scheduled for December 2004, but he failed to 
appear for it.  He did not explain his absence or request to 
reschedule the hearing.  Thus, his appeal will be processed 
as if he withdrew his hearing request.  38 C.F.R. § 20.704(d) 
(2006).

In November 2005, the Board remanded the claims for 
additional development of the evidence and readjudication.


FINDING OF FACT

The medical evidence of record indicates the veteran's 
diabetes mellitus and psychiatric disorder are not related to 
his military service, and did not manifest to a compensable 
degree within one year following his separation from service.


CONCLUSION OF LAW

The veteran's diabetes mellitus and psychiatric disorder were 
not incurred or aggravated during service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in February and 
April 2001, July 2003, February 2004, and January 2006.  
These letters provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The January 2006 VCAA letter also 
specifically requested that he submit any evidence in his 
possession pertaining to the claims.  Thus, the content of 
these letters provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini 
II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  This 
information was provided in a more recent April 2006 
supplemental statement of the case (SSOC) and September 2006 
letter.  Regardless of the adequacy of this notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
veteran will be prejudiced thereby).  Since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate downstream disability ratings 
or effective dates to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  But in this particular case at hand, the VCAA was 
enacted after the RO's initial adjudication of this matter in 
July 2000.  So obviously the RO could not comply with this 
requirement.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claims.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claims, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect).   

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the most recent April 2006 
SSOC, wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
did not respond to the most recent January 2006 letter and 
has not otherwise indicated he has any additional evidence to 
submit or which needs to be obtained.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim[s] by VA," and thus, "essentially cured the error 
in the timing of notice".  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett, 20 Vet. App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and his records from the Social Security 
Administration (SSA).  In addition, a VA examination was 
scheduled in February 2001.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And although scheduled, he failed 
to report for a hearing to provide oral testimony in support 
of his claim.  38 C.F.R. § 20.704(d).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.




Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including diabetes mellitus and 
psychoses, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs are unremarkable for any indication of 
diabetes mellitus or a psychiatric disorder during his 
military service.  The report of a January 1985 physical 
examination given prior to his separation from service 
indicates the psychiatric portion of the evaluation was 
normal.  His military service ended in April 1985.

The veteran's diabetes mellitus was first diagnosed when he 
was admitted to Rahway Hospital in April 1997 - 12 years 
after he separated from military service.  His VAOPT records 
indicate he was first treated for depressive disorder and 
psychosis in March 1998 - so 13 years after service.  There 
is no medical evidence linking these disabilities to his 
military service.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
diabetes mellitus and psychiatric disorder to his service in 
the military that ended many years ago.  Id.  And 
unfortunately, there is no competent medical evidence 
on record establishing this necessary link.  

For these reasons, the claims for service connection for 
diabetes mellitus and a psychiatric disorder must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for diabetes mellitus and a 
psychiatric disorder are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


